DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 30, 2021 has been entered. Claims 7 and 17 have been cancelled thus overcoming the rejection under 35 U.S.C. § 112(d). Additionally, the filing of the terminal disclaimer accompanying the response overcomes the double patenting rejection set forth in the Non-Final Office Action mailed September 14, 2021. Claims 1-6, 8-16, and 18-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Newham (US 2013/0316642) in view of Vavrus et al. (US 2014/0348367), hereon referred to as Vavrus, and official notice.


a first apparatus (FIG. 1 first earpiece 102) configured to be carried in one of a user's ears (FIG. 1 the first earpiece 102 is worn around a user’s ear), the first apparatus (FIG. 1 first earpiece 102) comprising a first data communication unit (para. [0041]-[0042] the first ear piece 102 includes a communication unit that allows the earpiece 102 to link with the second earpiece 104 and the wrist display 106) and a first loudspeaker (para. [0042] the earpiece 102 includes a speaker), and
a second apparatus (FIG. 1 second earpiece 104) configured to be carried in the user's other ear (FIG. 1 the first earpiece 104 is worn around a user’s ear), the second apparatus (FIG. 1 second earpiece 104) comprising a second data communication unit (para. [0041]-[0042] the second ear piece 104 includes a communication unit that allows the earpiece 104 to link with the second earpiece 102 and the wrist display 106) and a second loudspeaker (para. [0042] the earpiece 104 includes a speaker),
wherein the first data communication unit (para. [0041]-[0042] the communication unit of the first earpiece 102) is configured to wirelessly communicate the second signal part (para. [0042] the audio that is output through the second earpiece 104) of the audio signal (para. [0042] the audio signal generated from both the first and second earpieces 102, 104) to the second data communication unit (para. [0043] the wrist display 106 may transmit the audio and/or control streams to the first earpiece 102, which may receive the wireless transmission and transmit a stream to the second earpiece 104); however Newham is silent to wherein at least one of the first apparatus and the second apparatus comprises a sensor unit and a data processing unit, wherein the data processing unit is configured to generate performance data based on measurement data 
Vavrus teaches wherein a headset (FIG. 2 headset 14) comprises a sensor unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a sensor package 42) and a data processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36),
wherein the data processing unit (FIG. 4 processor 36) is configured to generate performance data (para. [0061] digital data from the real time performance sensors 42) based on measurement data acquired by the sensor unit (para. [0042] the digital data from the real time performance sensors 42 are received and translated into audio which would be outputted through the headset 14),
wherein the headset (FIG. 2 headset 14) further comprises a signal processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36) configured to generate an audio signal (FIG. 2 the audio signal from the headset 14) based on the performance data (para. [0061] & [0083] the digital data from the real time performance sensors 42 are received and translated into audio which would be outputted through the headset 14); however, Vavrus does not teach generating a binaural audio signal for playback via the first and second loudspeakers.
The Examiner takes official notice that it is well-known and conventional in the art to generate a binaural audio signal for playback via a mobile audio playback device. 

One of ordinary skill would have been motivated to include: wherein a headset comprises a sensor unit and a data processing unit, wherein the data processing unit is configured to generate performance data based on measurement data acquired by the sensor unit, wherein the headset further comprises a signal processing unit configured to generate an audio signal based on the performance data, as taught by Vavrus, to provide information in real time without impeding the athlete’s performance (para. [0005), and generating a binaural audio signal for playback via the first and second loudspeakers to provide the listener with a 3D audio effect during playback. 

Regarding claim 2, Newham in view of Vavrus teaches the system according to claim 1.
Vavrus further teaches wherein the audio signal (FIG. 2 the audio signal from the headset 14) generated by the signal processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36) comprises a signal component that is indicative of a value of the performance data (para. [0061] & [0083] the digital data from the real time performance sensors 42 are received and translated into audio which would be outputted 

Regarding claim 11, Newham teaches a multifunctional earphone system (FIG. 1) for sports activities, the system comprising: 
a first apparatus (FIG. 1 first earpiece 102) having a first housing (FIG. 1 illustrates the first earpiece 102 having a housing) configured to be carried in one of a user's ears (para. [0041] the first earpiece 102 is an earpiece configured to be worn in the user’s ear), the first apparatus (FIG. 1 first earpiece 102) comprising a first data communication unit (para. [0041]-[0042] the first ear piece 102 includes a communication unit that allows the earpiece 102 to link with the second earpiece 104 and the wrist display 106) and a first loudspeaker within the first housing (para. [0042] the earpiece 102 includes a speaker), and 
a second apparatus (FIG. 1 second earpiece 104) having a second housing (FIG. 1 illustrates the second earpiece 104 having a housing) configured to be carried in the user's other ear (para. [0041] the second earpiece 104 is an earpiece configured to be worn in the user’s ear), the second apparatus (FIG. 1 second earpiece 104) comprising a second data communication unit (para. [0041]-[0042] the second ear piece 104 includes a communication unit that allows the earpiece 104 to link with the second earpiece 102 and the wrist display 106) and a second loudspeaker within the second housing (para. [0042] the earpiece 104 includes a speaker), and 
wherein the first data communication unit (para. [0041]-[0042] the communication unit of the first earpiece 102) is configured to wirelessly communicate the second signal part of the audio signal (para. [0042] the audio that is output through the second earpiece 104) to the second data communication unit (para. [0043] the wrist display 106 may transmit the audio and/or 
Vavrus teaches wherein a headset (FIG. 2 headset 14) comprises a sensor unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a sensor package 42) and a data processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36),
wherein the data processing unit (FIG. 4 processor 36) is configured to generate performance data (para. [0061] digital data from the real time performance sensors 42) based on measurement data acquired by the sensor unit (para. [0042] the digital data from the real time performance sensors 42 are received and translated into audio which would be outputted through the headset 14),
wherein the headset (FIG. 2 headset 14) further comprises a signal processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36) configured to generate an audio signal (FIG. 2 the audio signal from the headset 14) based on the performance data (para. [0061] & [0083] the digital data from the real time performance sensors 42 are received and translated into audio which would be outputted through the headset 14), and 
The Examiner takes official notice that it is well-known and conventional in the art to generate a binaural audio signal for playback via a mobile audio playback device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Newham to include: wherein a headset comprises a sensor unit and a data processing unit, wherein the data processing unit is configured to generate performance data based on measurement data acquired by the sensor unit, wherein the headset further comprises a signal processing unit configured to generate an audio signal based on the performance data, and wherein the performance data comprises values descriptive of a sports activity and values descriptive of the user as taught by Vavrus, and generating a binaural audio signal for playback via the first and second loudspeakers, as taught by well-known and conventional teachings in the art.
One of ordinary skill would have been motivated to include: wherein a headset comprises a sensor unit and a data processing unit, wherein the data processing unit is configured to generate performance data based on measurement data acquired by the sensor unit, wherein the headset further comprises a signal processing unit configured to generate an audio signal based on the performance data, and wherein the performance data comprises values descriptive of a sports activity and values descriptive of the user as taught by Vavrus, to provide information in 

Claim 12 is rejected for similar reasons as claim 2. 

Claims 3-6, 8-10, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newham in view of Vavrus, official notice, and Ruwe et al. (US 2014/0079257), hereon referred to as Ruwe.

Regarding claim 3, Newham in view of Vavrus and official notice teaches the system according claim 2; however, Newham in view of Vavrus and official notice are silent to wherein the signal processing unit is further configured to generate the binaural audio signal such that a spatial position of the signal component is dependent on the value of the performance data.
Ruwe teaches wherein the signal processing unit (FIG. 7 processor 354) is further configured to generate the audio signal (para. [0032] the warning signal) such that a spatial position (para. [0032] the presence of the warning signal) of the signal component is dependent on the value of the performance data (para. [0032] when a processor 354 determines that the sensor data indicates a problem, such as hypoxia or CO poisoning, it injects a warning signal into the crossover conductor 46, causing the warning to be output by the acoustic driver 14 of the ear cup 12; whether the warning signal is outputted by the acoustic driver 14 depicts the spatial position, for example, the presence of the warning signal from present to not present indicates a shift in the spatial position).

One of ordinary skill would have been motivated to include this modification to detect problems such as hypoxia or CO poisoning (para. [0032]).

Regarding claim 4, Newham in view of Vavrus, official notice, and Ruwe teaches the system according claim 3.
Ruwe further teaches wherein the spatial position (para. [0032] the presence of the warning signal) of the signal component relative to a plane is dependent on a difference between the value of the performance data and a predetermined reference value (para. [0032] the presence of the warning signal is dependent on the measure from the environmental sensors 352; the comparison can be from the measure of the environmental sensors 352 and the safe levels (e.g. oxygen levels)).

Regarding claim 5, Newham in view of Vavrus, official notice, and Ruwe teaches the system according to claim 4.
Vavrus further teaches wherein the audio signal (FIG. 2 the audio signal from the headset 14) generated by the signal processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36) comprises a further signal component that is indicative of a further value of the performance data (para. [0061]-[0066] & [0083] the audio 
Ruwe teaches wherein the signal processing unit (FIG. 7 processor 354) is further configured to generate the audio signal in such a way that a spatial position of the further signal component is different from the spatial position of the signal component (para. [0032] when a processor 354 determines that the sensor data indicates a problem, such as hypoxia or CO poisoning, it injects a warning signal into the crossover conductor 46, causing the warning to be output by the acoust ic driver 14 of the ear cup 12; whether the warning signal is outputted by the acoustic driver 14 depicts the spatial position, for example, the presence of the warning signal from present to not present indicates a shift in the spatial position).

Regarding claim 6, Newham in view of Vavrus, official notice, and Ruwe teaches the system according claim 5.
Vavrus further teaches wherein the signal processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36) is configured to modify pre-stored audio data in dependency on at least one value of the performance data (para. [0061] & [0083] as the digital data from the sensors 42 change, the values of the digital data will change indicating a change in performance data).


Regarding claim 8, Newham in view of Vavrus, official notice, and Ruwe teaches the system according to claim 1.


Regarding claim 9, Newham in view of Vavrus, official notice, and Ruwe teaches the system according to claim 8.
Vavrus further teaches wherein the sensor unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a sensor package 42) comprises a motion sensor unit (para. [0061]-[0062] the performance sensors 42 monitors the amount of finished laps).

Regarding claim 10, Newham in view of Vavrus, official notice and Ruwe teaches the system according to claim 9.
While Vavrus only teaches wherein the headset (FIG. 2 headset 14) comprising a motion sensor unit (para. [0061]-[0062] the performance sensors 42 monitors the amount of finished laps), the combination of Newham and Vavrus teaches both apparatuses comprising a motion sensor unit since the motion sensor unit of Vavrus will be implemented on both earpieces of Newham.

Claims 13-16 and 18-20 are rejected for similar reasons as claims 3-6 and 8-10.

Response to Arguments
Applicant’s arguments, see pages 9-10 of the response, filed November 30, 2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. § 103 have been fully considered the combination of Newham, Vavrus, and official notice. Specifically, the Examiner maintains that it is well-known and conventional in the art generate a binaural audio signal for playback via a mobile audio playback device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KENNY H TRUONG/Examiner, Art Unit 2653